Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
The information disclosure statement(s) (IDS) submitted on 01/08/2021; 01/08/2021; and 04/20/2022 have been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0262873 to Read et al. (hereinafter Read),  in view of US 2020/0250679 to Arora et al. (hereinafter Arora), and in further view of US 2017/0279815 to Chung et al. (hereinafter Chung). 
Regarding claim 1, Read teaches, 
An authentication method applied to an electronic device, comprising: 
Read teaches a “method and system for authenticating remote users.” (Read, Title) Read in fig. 2A teaches user 100 using a mobile device 101 (“electronic device”) that is connected to a server 103. (Read, [0027])
receiving target voice data; 
The applicant’s application describes the target voice data as acquired voice signals (i.e., speech). (applicant’s printed publication, [0008])
Read teaches After conducting an enrollment procedure (See at least fig. 9), a biometric authentication that grants access to services. (Read, first two sentences [0086])
Read teaches “The login software 1020 displays the generated word list 1009 to the user 1001, at L6, for obtaining voice samples of the user's speech based on the generated word list. The mobile device or login software 1020 prompts the user to read the words (“target voice data”) of the list that is presented to the user. When prompted, the user 1001 reads the word list 1010, at L7, and the login software 1020 obtains recordings (“receiving target voice data”) of the rendition of words in the list by the user using the microphone of the mobile device.” (Read, last three sentences of [0087])
…
performing a first encryption process on the first voiceprint feature parameter 
Read teaches “The mobile device reads the QR code to extract the encryption key to encrypt data between the mobile device and the server.” (Read, second half of [0020]) Read’s Abstract also teaches encryption between the mobile device (“electronic device”) and a server (“server”, see below), which includes the exchange of biometric / voice data.   
transmitting the to-be-verified data to a server (server 103 of fig. 2A in Read), 
Read teaches that the biometric characteristics used to identify an individual include voice (“voiceprint feature parameter”). (Read, first sentence [0002])
Read teaches “Biometric data (“voiceprint feature parameter”) is collected from the user ( at the “electronic device”) and sent to the server (“server”) for computing a biometric model (e.g., a voice model, etc.) of the user for later use in authentication. An encrypted biometric model is stored only in the mobile device and the encrypted biometric model is sent to the server for authentication of the user. For authentication (“performs authentication on the first voiceprint feature parameter to obtain an authentication result”), various information including an identification of the mobile device, responses to challenge questions, biometric data including the biometric model, etc. are used at the server.” (Read, Abstract) 
Additionally, Read in the first four sentences of [0023] teaches collecting new biometric information and then comparing of the new biometric information with the enrollment biometric information (See Read, [0021-22]) to determine if a match is found for authenticating (“authentication result”) the user.
receiving the authentication result returned by the server.  
Read teaches an authentication authority (“server”) determines a result of the match score of the biometric. (Read, first four sentences [0023]) The result is returned by the remote service 1040 (“server”) to the user’s device (“electronic device”) in Step 1015 of fig. 10 (“receiving the authentication result returned by the server”). 
Read fails to teach the following,
obtaining a first voiceprint feature parameter corresponding to the target voice data from a device voiceprint model library; 
Arora teaches,
obtaining a first voiceprint feature parameter corresponding to the target voice data from a device voiceprint model library; 
Arora teaches local biometric authentication before performing biometric authentication at the server. Specifically, Arora teaches voice biometrics or facial biometrics being used to identify a user being proximate to a camera device 170 of fig. 1. (Arora, [0124]) Arora then teaches performing a pre-identification of the user in a local device (i.e., mobile device). For example, Arora teaches  the camera device 170 of fig. 1 (“electronic device” i.e., local device) reduces the number of candidate users to those that are confirmed to be both proximate to the access device and proximate to the camera device. (Arora, middle [0125])(emphasis added) “The server computer may then compare the sample voice print biometric template to the enrolled voice print biometric template of the reduced set of candidate users.” (Arora, last third of [0125]) 
Additionally, Read teaches a biometric model that is stored in the local / mobile device. (Read, Abstract)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Read, which teaches biometric matching using voice matching that is performed to authenticate a user using voice analysis,  with Arora, which also teaches voice biometrics being used to identify a user (Arora, [0124]) and then teaches performing an initial biometric matching locally in a mobile device, in order to reduce the number of candidates that need to be searched when biometric data is sent to a server, so, for example, the server does not have to search the entire biometric database to find a match.  One of ordinary skill in the art would have been motivated to perform such an addition to provide Read with the capability of pre-identifying the user requiring authentication by the server, by pre-identifying the user locally before sending biometric information to the server for authentication of the user.

Read and Arora fail to teach the following portions,
performing … encryption process .. with a locally stored private key … ; 
transmitting …. so that the server uses a public key which matches the private key to decrypt the to-be-verified data …;
However, Chung teaches the above features,
The examiner asserts that encrypting with a private key and decrypting with a public key, while not as well known as encrypting with a public key and decrypting with a private key, is also well known, particularly in signatures.
Chung teaches “… recipient device can then use the corresponding public key to decrypt the received message, but the recipient device's ability to decrypt the message using the public key (“uses a public key which matches the private key to decrypt”) is contingent on the message being properly encrypted with the private key (“encryption process .. with a locally stored private key”), which ensures the identity of the sender” (Chung, last sentence [0042])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Read, which teaches biometric matching using voice matching that is performed to authenticate a user using voice analysis,  with Chung, which also teaches voice biometrics being used to identify a user (Chung, [0068]) and then teaches using a private key to encrypt and a public key to decrypt. One of ordinary skill in the art would have been motivated to perform such an addition to provide Read with the capability of using private keys to encrypt data and public keys to decrypt data (i.e., biometrics). 

Regarding claim 2, Read, Arora, and Chung teach,
The method according to claim 1,
Arora teaches,
wherein the obtaining a first voiceprint feature parameter corresponding to the target voice data from a device voiceprint model library, includes:
extracting a target voiceprint feature parameter in the target voice data;
Arora teaches that a biometric may include a voice. (Arora, [0037]) Arora teaches extracting distinct characteristics of  a biometric template (“target voiceprint feature parameter”) from a biometric sample. (Arora, first sentence [0040]) Arora further teaches a “voice print biometric template”. (Arora, second half [0079])
matching the target voiceprint feature parameter with a plurality of voiceprint feature parameters pre-stored in the device voiceprint model library, thereby obtaining at least one matched voiceprint feature parameter;
Arora teaches biometric comparison that matches a biometric template data with enrolled biometric template data. (Arora, first sentence [0057])
obtaining a matching probability value between the target voiceprint feature parameter and each of the at least one matched voiceprint feature parameter;
Arora teaches determining that the match meets a threshold (“matching probability value”), which determines if the biometric templates are similar. (Arora, second half [0057])
determining the first voiceprint feature parameter from the at least one matched voiceprint feature parameter, according to a similarity criterion and the matching probability value.  
Arora teaches determining that the match meets a threshold, which determines if the biometric templates are similar (“determining the first voiceprint feature parameter from the at least one matched voiceprint feature parameter”). (Arora, second half [0057])

Regarding claim 3, Read, Arora, and Chung teach,
The method according to claim 1,
Read teaches, 
wherein the performing a first encryption process on the first voiceprint feature parameter with a locally stored private key to generate to-be-verified data, includes:
obtaining a first hash value corresponding to the first voiceprint feature parameter via calculation;
Read teaches a database 663 that includes hash values of one or more voice models of users of mobile devices. (Read, first sentence [0068]) Read also teaches “a newly computed hash value of the voice model received from the mobile device,” where hash values are compared. (Read, end of [0068])
obtaining a device identifier of the electronic device;
Read teaches “send hardware identifiers (e.g., a serial number of the mobile device) to the server application.” (Read, end of [0030])
…
encrypting the first hash value, the device identifier and the 
Read teaches “.. encrypt[s] data between the mobile device and the server.” (Read, second half of [0020]) Read’s Abstract also teaches encryption between the mobile device (“electronic device”) and a server (“server), which includes the exchange of biometric / voice data. Similarly, Arora teaches the use of DES, AES and public / private key encryption for communication between a server and client. (Arora, [0055])   Thus, it would be obvious to encrypt the first hash value and the device identifier before sending.  
Read fails to teach,
obtaining a group identifier of a group in which the first voiceprint feature parameter is located in the device voiceprint model library;
encrypting … the group identifier with the private key ….  

Arora teaches,
obtaining a group identifier of a group in which the first voiceprint feature parameter is located in the device voiceprint model library;
Arora teaches identifying multiple users 150 from an image using biometric facial scanning of faces in the image, additionally, voice data may also be used for identification. (Arora, middle [0054] & [0084]) A message that includes the name (“identifier”) of the user 150 may also be sent, when the user is identified. (Arora, [0085]) Thus, when multiple users are identified, this corresponds to a “group identifier.” Arora also teaches providing biometric templates from a group of candidate users. (Arora, [0086])
encrypting … the group identifier with the private key ….  
As discussed above, Arora teaches “the group identifier.”
Arora teaches standard public / private key encryption. (Arora, [0055]) Thus, Arora teaches “encrypting … with the private key.”

Regarding claim 4, Read, Arora, and Chung teach,
The method according to claim 1, wherein the receiving the authentication result returned by the server, includes:
Read teaches,
receiving from the server, an 
Read teaches that an encryption key being sent from the server to the mobile device, where the encryption key is sent in the form of a QR code. (Read, middle of [0020])
As discussed above, Read teaches “the authentication result” in the first four sentences of [0023], where a new biometric is compared to determine if a match is found. Read in fig. 10 also teaches return results 1015, that are transmitted from the same service 1040 (“server”) to the user’s device.
after the receiving the authentication result returned by the server, the method further includes:

Read teaches in fig. 6, that after voice authentication is completed in S67, the user has access to his or her bank account (“authentication result”). (Read, last sentence [0073])
when the authentication result is successful authentication, obtaining a data request;
Read in fig. 5B teaches voice authentication for sign in step S59 (“when the authentication result is successful”), then access to online banking is granted (“obtaining data request”). (Read, last sentence [0071]) The examiner interprets the “data request” as corresponding to requesting a bank transaction.

Arora teaches,
… an encrypted …  using the public key to encrypt …and a preset key
… decrypting … with the private key ...
Arora teaches standard public / private key encryption, where the public key is used for encryption and the private key is used for decryption, during authentication. (Arora, [0055]) Arora also teaches a symmetric key (“preset key”) that may be used for secure channel communication. (Arora, [0055]) Passing a symmetric key using public key encryption, to establish a secure channel / session (e.g., where the session is used for transaction communication after authentication) is well known in the art.
..
encrypting the data request with the preset key to obtain an encrypted data request;
The examiner asserts that it would be obvious to one of ordinary skill in the art to create a different secure channel, that is different from the secure channel that is used during the authentication process, once the authentication is performed and confirmed. This different secure channel, that is used to encrypt a “data request” (i.e., bank transaction) after the user is authenticated, would be secured using a new symmetric password (“preset key”), as taught by Arora. (Arora, [0055])
transmitting the encrypted data request to the server.  
Arora teaches in fig. 1 an authorizing computer 130 that performs the authentication, and a resource provider 120, that receives a transaction request that is transmitted from a user device (e.g., camera device 170). (Arora, [0027])

Regarding claim 5, Read, Arora, and Chung teaches,
The method according to claim 1,
Read teaches,
wherein the receiving target voice data, includes:
using a voice acquirer of a device to acquire voice signals.  
	Read teaches obtaining voice samples from the user by utilizing a microphone (“voice acquirer”) built into the mobile device. (Read, second to last sentence [0030])

Regarding claim 6, Read, Arora, and Chung teaches,
Read teaches,
An authentication method applied to a server, comprising:
Read teaches a “method and system for authenticating remote users.” (Read, Title) Read in fig. 2A teaches user 100 using a mobile device 101 (“electronic device”) that is connected to a server 103. (Read, [0027])
receiving to-be-verified data 
Read teaches “The mobile device reads the QR code to extract the encryption key to encrypt data between the mobile device (“electronic device”) and the server.” (Read, second half of [0020]) Read’s Abstract also teaches encryption between the mobile device (“electronic device”) and a server (“server”), which includes the exchange of biometric / voice data.   
obtaining a second voiceprint feature parameter corresponding to the to-be-verified decrypted data from a server voiceprint model library;
Read also teaches in fig. 10 a same service 1040 (“server”) the retrieves voice model hash value 1013 (“second voiceprint feature parameter”) from a database (“server voiceprint model library”).  (Read, [0089])
Read teaches that the biometric characteristics used to identify an individual include voice (“voiceprint feature parameter”). (Read, first sentence [0002])
Read teaches “Biometric data (“voiceprint feature parameter”) is collected from the user ( at the “electronic device”) and sent to the server (“server”) for computing a biometric model (e.g., a voice model, etc.) of the user for later use in authentication. An encrypted biometric model … is sent to the server for authentication of the user. For authentication (“performs authentication on the first voiceprint feature parameter to obtain an authentication result”), various information including an identification of the mobile device, responses to challenge questions, biometric data including the biometric model, etc. are used at the server.” (Read, Abstract) 
performing authentication processing on the to-be-verified decrypted data according to the second voiceprint feature parameter to obtain an authentication result;
Additionally, Read in the first four sentences of [0023] teaches collecting new biometric information and then comparing of the new biometric information with the enrollment biometric information (See Read, [0021-22]) to determine if a match is found for authenticating (“authentication result”) the user.
encrypting the authentication result with the 
As discussed above, Read teaches “the authentication result” in the first four sentences of [0023], where a new biometric is compared to determine if a match is found. 
transmitting the encrypted authentication result to the electronic device.  
Read in fig. 10 also teaches return results 1015, that are transmitted from the same service 1040 (“server”) to the user’s device.

Read fails to teach the following,
encrypting  … with the public key to obtain an encrypted ….;
transmitting the encrypted …
Arora teaches the following
encrypting  … with the public key to obtain an encrypted ….;
transmitting the encrypted …
Arora teaches standard public / private key encryption, where the public key is used for encryption and the private key is used for decryption, during authentication. (Arora, [0055]) Arora also teaches a symmetric key (“preset key”) that may be used for secure channel communication. (Arora, [0055]) Passing a symmetric key using public key encryption, to establish a secure channel / session (e.g., where the session is used for transaction communication after authentication) is well known in the art.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Read, which teaches biometric matching using voice matching that is performed to authenticate a user using voice analysis, with Arora, which also teaches voice biometrics being used to identify a user (Arora, [0124]) and also teaches standard public / private key encryption and the use of symmetric keys.  One of ordinary skill in the art would have been motivated to perform such an addition to provide Read with the capability of utilizing public / private key encryption during an authentication, and then using a symmetric key for encryption of a secure channel that is used during requests / transactions, after authentication is performed.

Read and Arora fail to teach the following features,
receiving … data encrypted with a private key, ..
decrypting the to-be-verified data with a public key corresponding to the private key, to obtain to-be-verified decrypted data;
However, Chung teaches the above features,
The “to-be-verified decrypted data” includes voiceprint data that is verified  / authenticated. 
The examiner asserts that encrypting with a private key and decrypting with a public key, while not as well known as encrypting with a public key and decrypting with a private key, is also well known, particularly in signatures.
Chung teaches “… recipient device can then use the corresponding public key to decrypt the received message, but the recipient device's ability to decrypt the message using the public key (“uses a public key which matches the private key to decrypt”) is contingent on the message being properly encrypted with the private key (“encryption process .. with a locally stored private key”), which ensures the identity of the sender” (Chung, last sentence [0042])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Read, which teaches biometric matching using voice matching that is performed to authenticate a user using voice analysis,  with Chung, which also teaches voice biometrics being used to identify a user (Chung, [0068]) and then teaches using a private key to encrypt and a public key to decrypt. One of ordinary skill in the art would have been motivated to perform such an addition to provide Read with the capability of using private keys to encrypt data and public keys to decrypt data (i.e., biometrics). 

Regarding claim 11, Read, Arora, and Chung teach,
The method according to claim 6,
Read teaches,
wherein the to-be-verified decrypted data includes 
Read teaches a database 663 that includes hash values of one or more voice models of users of mobile devices. (Read, first sentence [0068]) Read also teaches “a newly computed hash value (“first hash value”) of the voice model received from the mobile device,” where hash values are compared. (Read, end of [0068])
Read teaches “send hardware identifiers (e.g., a serial number of the mobile device) (“device identifier of the electronic device”) to the server application.” (Read, end of [0030])
…
- 46 -wherein the performing authentication processing on the to-be-verified decrypted data according to the second voiceprint feature parameter to obtain an authentication result, includes:
obtaining a second hash value corresponding to the second voiceprint feature parameter via calculation;
Read also teaches in fig. 10 a same service 1040 (“server”) the retrieves voice model hash value 1013 (“second hash value corresponding to the second voiceprint feature parameter”) from a database (“server voiceprint model library”). (Read, [0089-90])
comparing the second hash value with the first hash value to obtain a comparison result;
Read in fig. 10 teaches compute and compare hash value 1014. (Read, [0089-90])
determining the authentication result according to the comparison result.  
Read in fig. 10 teaches compute and compare hash value 1014, which outputs result 1015 (“authentication result”). (Read, [0091])
Read does not teach,
The method according to claim 6, wherein the to-be-verified decrypted data includes a group identifier of a group in which a first voiceprint feature parameter is located in a device voiceprint model library, 
…
wherein the obtaining a second voiceprint feature parameter corresponding to the to-be-verified decrypted data from a server voiceprint model library, includes:
searching for the second voiceprint feature parameter corresponding to the group identifier from the server voiceprint model library according to the device identifier;
Arora teaches,
The method according to claim 6, wherein the to-be-verified decrypted data includes a group identifier of a group in which a first voiceprint feature parameter is located in a device voiceprint model library, 
Arora teaches identifying multiple users 150 from an image using biometric facial scanning of faces in the image, additionally, voice data may also be used for identification. (Arora, middle [0054] & [0084]) A message that includes the name (“identifier”) of the user 150 may also be sent, when the user is identified. (Arora, [0085]) Thus, when multiple users are identified, this corresponds to a “group identifier.” Arora also teaches providing biometric templates from a group of candidate users. (Arora, [0086])
wherein the obtaining a second voiceprint feature parameter corresponding to the to-be-verified decrypted data from a server voiceprint model library, includes:
searching for the second voiceprint feature parameter corresponding to the group identifier from the server voiceprint model library according to the device identifier;
As discussed above, Arora in [0085] teaches a group identifier. Arora further teaches sending the identifiers of two different devices 160-1 and 160-2. (Arora, [0085]) Arora then teaches searching biometric templates from the group of users 150. (Arora, [0086])

Regarding claim 12, Read, Arora, and Chung teach,
The method according to claim 11,
Read teaches,
wherein the determining the authentication result according to the comparison result, includes:
when the comparison result is that the second hash value and the first hash value are the same, obtaining a result of successful authentication;
Read teaches “SAME Service 1040 (“server”) determines that the user is authenticated as the same person as originally enrolled in the multi-factor biometric authentication service (e.g., a successful verification result)(“successful authentication”).” (Read, second half [0091]) (emphasis added)
when the comparison result is that the second hash value is different from the first hash value, obtaining a result of unsuccessful authentication.  
Read teaches “If the composite score is below the threshold value, the SAME Service 1040 determines that the user cannot be verified as the same person as originally enrolled in the biometric authentication service (e.g., a failed verification result)(“unsuccessful authentication”).” (Read, second half [0091]) (emphasis added)

Regarding claim 13, Read, Arora, and Chung teach,
The method according to claim 6,
Arora teaches,
wherein the receiving to-be-verified data encrypted with a private key, transmitted by an electronic device, includes:
receiving the to-be-verified data encrypted with the private key, transmitted by a device.  
Arora teaches standard public / private key encryption. (Arora, [0055]) Thus, Arora teaches “encrypted with the private key.”

Regarding claim 14, Read, Arora, and Chung teach,
Read teaches,
An authentication device applied to an electronic device, comprising:
Read teaches a “method and system for authenticating remote users.” (Read, Title) Read in fig. 2A teaches user 100 using a mobile device 101 (“electronic device”) that is connected to a server 103. (Read, [0027])
a target voice data receiver configured to receive target voice data;
The applicant’s application describes the target voice data as acquired voice signals (i.e., speech). (applicant’s printed publication, [0008])
Read teaches After conducting an enrollment procedure (See at least fig. 9), a biometric authentication that grants access to services. (Read, first two sentences [0086])
Read teaches “The login software 1020 displays the generated word list 1009 to the user 1001, at L6, for obtaining voice samples of the user's speech based on the generated word list. The mobile device or login software 1020 prompts the user to read the words of the list that is presented to the user. When prompted, the user 1001 reads the word list 1010, at L7, and the login software 1020 obtains recordings (“receiving target voice data”) of the rendition of words in the list by the user using the microphone of the mobile device.” (Read, last three sentences of [0087])
a to-be-verified data generator configured to perform a first encryption process on the first voiceprint feature parameter 
Read teaches “The mobile device reads the QR code to extract the encryption key to encrypt data between the mobile device and the server.” (Read, second half of [0020]) Read’s Abstract also teaches encryption between the mobile device (“electronic device”) and a server (“server”, see below), which includes the exchange of biometric / voice data.   
- 47 -a to-be-verified data transmitter configured to transmit the to-be-verified data to a server (server 103 of fig. 2A in Read), 
Read teaches that the biometric characteristics used to identify an individual include voice (“voiceprint feature parameter”). (Read, first sentence [0002])
Read teaches “Biometric data (“voiceprint feature parameter”) is collected from the user ( at the “electronic device”) and sent to the server (“server”) for computing a biometric model (e.g., a voice model, etc.) of the user for later use in authentication. An encrypted biometric model is stored only in the mobile device and the encrypted biometric model is sent to the server for authentication of the user. For authentication (“performs authentication on the first voiceprint feature parameter to obtain an authentication result”), various information including an identification of the mobile device, responses to challenge questions, biometric data including the biometric model, etc. are used at the server.” (Read, Abstract) 
Additionally, Read in the first four sentences of [0023] teaches collecting new biometric information and then comparing of the new biometric information with the enrollment biometric information (See Read, [0021-22]) to determine if a match is found for authenticating (“authentication result”) the user.
an authentication result receiver configured to receive the authentication result returned by the server.  
Read teaches an authentication authority (“server”) determines a result of the match score of the biometric.  (Read, first four sentences [0023]) The result is returned by the remote service 1040 (“server”) to the user’s device (“electronic device”) in Step 1015 of fig. 10 (“receiving the authentication result returned by the server”). 

Read fails to teach the following,
a first voiceprint feature acquirer configured to obtain a first voiceprint feature parameter corresponding to the target voice data from a device voiceprint model library;
Arora teaches,
a first voiceprint feature acquirer configured to obtain a first voiceprint feature parameter corresponding to the target voice data from a device voiceprint model library;
Arora teaches voice biometrics or facial biometrics being used to identify a user being proximate to a camera device 170 of fig. 1. (Arora, [0124])  Arora then teaches performing a pre-identification of the user in a local device (i.e., mobile device). For example, Arora teaches  the camera device 170 of fig. 1 (“electronic device” i.e., local device) reduces the number of candidate users to those that are confirmed to be both proximate to the access device and proximate to the camera device. (Arora, middle [0125]) “The server computer may then compare the sample voice print biometric template to the enrolled voice print biometric template of the reduced set of candidate users.” (Arora, last third of [0125]) 
Additionally, Read teaches a biometric model that is stored in the local / mobile device. (Read, Abstract)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Read, which teaches biometric matching using voice matching that is performed to authenticate a user using voice analysis,  with Arora, which also teaches voice biometrics being used to identify a user (Arora, [0124]) and then teaches performing an initial biometric matching locally in a mobile device, in order to reduce the number of candidates that need to be searched when biometric data is sent to a server, so that the server does not have to search the entire biometric database to find a match.  One of ordinary skill in the art would have been motivated to perform such an addition to provide Read with the capability of pre-identifying the user requiring authentication by the server, by pre-identifying the user locally before sending biometric information to the server for authentication of the user.

Read and Arora fail to teach,
a to-be-verified data generator configured to perform …  encryption process … with a locally stored private key …;
- 47 -a to-be-verified data transmitter …, so that the server uses a public key which matches the private key to decrypt ….;
However, Chung teaches,
The examiner asserts that encrypting with a private key and decrypting with a public key, while not as well known as encrypting with a public key and decrypting with a private key, is also well known, particularly in signatures.
Chung teaches “… recipient device can then use the corresponding public key to decrypt the received message, but the recipient device's ability to decrypt the message using the public key (“uses a public key which matches the private key to decrypt”) is contingent on the message being properly encrypted with the private key (“encryption process .. with a locally stored private key”), which ensures the identity of the sender” (Chung, last sentence [0042])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Read, which teaches biometric matching using voice matching that is performed to authenticate a user using voice analysis,  with Chung, which also teaches voice biometrics being used to identify a user (Chung, [0068]) and then teaches using a private key to encrypt and a public key to decrypt. One of ordinary skill in the art would have been motivated to perform such an addition to provide Read with the capability of using private keys to encrypt data and public keys to decrypt data (i.e., biometrics). 

Regarding claim 15, Read, Arora, and Chung teach,
The device according to claim 14,
Read teaches,
wherein the target voice data receiver is a voice acquirer of a device.  
Read teaches obtaining voice samples from the user by utilizing a microphone (“voice acquirer”) built into the mobile device. (Read, second to last sentence [0030])

Regarding claim 16, Read, Arora, and Chung teach,
Read teaches,
An authentication device for implementing the method according to claim 6, applied to a server, comprising:
a to-be-verified data receiver configured to receive to-be-verified data encrypted with a private key, transmitted by an electronic device;
Read in fig. 2A teaches communications between a server 103 and a mobile device 101. (Read, [0027]) The examiner asserts that a communication device is needed for both the server (“to-be-verified data receiver”) and the mobile device. 
a decrypted data acquirer configured to decrypt the to-be-verified data with a public key corresponding to the private key, to obtain to-be-verified decrypted data;
Read teaches that both the mobile device and server include a processor and memory. (Read, first sentence [0093]) These store and execute code (“computer program … executable on the processor”). (Read, second half [0093]) The examiner asserts that the processor may be used for encryption / decryption, as well known in the art.
a second voiceprint feature acquirer configured to obtain a second voiceprint feature parameter corresponding to the to-be-verified decrypted data from a server voiceprint model library;
Read also teaches in fig. 10 a same service 1040 (“server”) the retrieves voice model hash value 1013 (“second voiceprint feature parameter”) from a database (“server voiceprint model library”).  (Read, [0089])
an authentication result acquirer configured to perform authentication processing on the to-be-verified decrypted data according to the second voiceprint feature parameter to obtain an authentication result;
Read teaches that the processor executes code related to the terminal device (“electronic device”) and the server, which performs authentication. (Read, second half [0093])
an encrypted authentication result acquirer configured to encrypt the authentication result with the 
Read teaches that the processor executes code related to the terminal device (“electronic device”) and the server, which performs authentication. (Read, second half [0093])
and an encrypted authentication result transmitter configured to transmit the encrypted authentication result to the electronic device.  
Read in fig. 2A teaches communications between a server 103 and a mobile device 101. (Read, [0027]) The examiner asserts that a communication device is needed for both the server (“to-be-verified data receiver”) and the mobile device.  The examiner asserts that the communication device of the server would be used to transmit the “authentication result”  seen in Return Results 1015 of fig. 10 of Read.
Read fails to teach the following,
an encrypted authentication result acquirer … to encrypt the … with the public key …
However, Arora teaches this feature,
As discussed above, Arora teaches standard public / private key encryption, where the public key is used for encryption and the private key is used for decryption, during authentication. (Arora, [0055])

Regarding claim 17, Read, Arora, and Chung teach,
Read teaches,
An electronic device, comprising:
a processor, a memory, and a computer program stored on the memory and executable on the processor;
Read teaches that both the mobile device and server include a processor and memory. (Read, first sentence [0093]) These store and execute code (“computer program … executable on the processor”). (Read, second half [0093])
wherein the processor - 48 -executes the computer program to implement the authentication method according to claim 1.  
Read teaches that the processor executes code related to the terminal device (“electronic device”) and the server, which performs authentication. (Read, second half [0093])

Regarding claim 18, Read, Arora, and Chung teach,
A computer non-transitory readable storage medium comprising computer instructions stored thereon;
wherein the computer instructions are executed by a processor of an electronic device to cause the electronic device to implement the authentication method according to claim 1.  
Read teaches that both the mobile device and server include a processor and memory. (Read, first sentence [0093]) These store and execute code (“computer program … executable on the processor”). (Read, second half [0093])
Read teaches that the processor executes code related to the terminal device (“electronic device”) and the server, which performs authentication. (Read, second half [0093])

Regarding claim 19, Read, Arora, and Chung teach,
An electronic device, comprising:
a processor, a memory, and a computer program stored on the memory and executable on the processor;
Read teaches that both the mobile device and server include a processor and memory. (Read, first sentence [0093]) These store and execute code (“computer program … executable on the processor”). (Read, second half [0093])
wherein the processor executes the computer program to implement the authentication method according to claim 6.  
Read teaches that the processor executes code related to the terminal device (“electronic device”) and the server, which performs authentication. (Read, second half [0093])

Regarding claim 20, Read, Arora, and Chung teach,
A computer non-transitory readable storage medium comprising computer instructions stored thereon;
wherein the computer instructions are executed by a processor of an electronic device to cause the electronic device to implement the authentication method according to claim 6.
Read teaches that both the mobile device and server include a processor and memory. (Read, first sentence [0093]) These store and execute code (“computer program … executable on the processor”). (Read, second half [0093])
Read teaches that the processor executes code related to the terminal device (“electronic device”) and the server, which performs authentication. (Read, second half [0093])

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Read, in view of Arora, in view of Chung, and further in view of US 20180146370 to Krishnaswamy et al. (hereinafter Krishnaswamy).
Regarding claim 7, Read, Arora, and Chung teach, 
The method according to claim 6, 
… and transmitting the voiceprint model library to the electronic device for storage to obtain a device voiceprint model library.  
Read in fig. 9. teaches that the biometric model (i.e., voice model) (“voiceprint model library”) is sent from the SAME service (“server”) to the enrollment software 920 of the user 900 (“electronic device”). See also Read Abstract, which describes that the voice model is stored in the mobile device, while the voice model hash values are stored at the server. (See also Store Voice Model Hash Value 913)
Read, Arora, and Chung do not teach,
However, Krishnaswamy teaches the following,
wherein before the receiving to-be-verified data encrypted with a private key, transmitted by an electronic device, the method further includes:
pre-processing voice data input by a plurality of users to obtain corresponding audio samples;
Krishnaswamy is directed to “Method and apparatus for secured authentication using voice biometrics and watermarking.” (Krishnaswamy, Title) Krishnaswamy in fig. 4 teaches pre-processing 302 a voice before extracting features. (Krishnaswamy, [0068]) 
performing transformation processing on each of the audio samples to generate a voiceprint feature parameter corresponding to each voice data;
Krishnaswamy in fig. 4 teaches extracting features (Feature Extraction 306) of the audio data. (Krishnaswamy, [0068]) 
training an initial Gaussian mixture model (GMM) based on a plurality of voiceprint feature parameters to generate a voiceprint model library;
Krishnaswamy teaches that the enrollment phase corresponds to “training.” (Krishnaswamy, last sentence [0066]) Krishnaswamy in fig. 9 teaches the feature extraction 804 (see 306 of fig. 4, above) providing information to Classification 806, which corresponds to a Gaussian Mixture Model (GMM). (Krishnaswamy, [0079])
storing the voiceprint model library locally to obtain the server voiceprint model library, …
Krishnaswamy teaches storing of vector files / features of the voices / speech in the computer memory. (Krishnaswamy, second half [0070])
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Read, which teaches biometric matching using voice matching that is performed to authenticate a user using voice analysis,  with Krishnaswamy, which also teaches voice biometrics being used to authenticate a user (Krishnaswamy, title), and further teaches different methods of processing / pre-processing the speech and also the analysis of the speech.  One of ordinary skill in the art would have been motivated to perform such an addition to provide Read with the capability of pre-processing speech and specific methods of analyzing speech, as taught by Krishnaswamy. 

Regarding claim 8, Read, Arora, and Chung teach,
The method according to claim 7, 
Read, Arora, and Chung do not teach,
However, Krishnaswamy teaches the following,
wherein the pre-processing voice data input by a plurality of users to obtain corresponding audio samples, includes:
- 44 -acquiring voice signals input by a plurality of users;
Krishnaswamy teaches the ability to process / separate multiple speakers. (Krishnaswamy, last sentence [0064]) Krishnaswamy also teaches that the database includes “a plurality of voice prints for a plurality of persons.” (Krishnaswamy, [0027])
performing type conversion processing on each of the voice signals to obtain a plurality of voice data;
Krishnaswamy teaches “.. processed by module 202 using noise cancellation and format conversion (“type conversion processing”) to process further.” (Krishnaswamy, middle [0064]) (emphasis added)
performing pre-emphasis processing on each voice data to obtain a plurality of pre-emphasized voice data;
Krishnaswamy teaches “.. processed by module 202 using noise cancellation (“pre-emphasis processing”) and format conversion to process further.” (Krishnaswamy, middle [0064]) (emphasis added)
dividing each pre-emphasized voice data into a plurality of voice segments according to a preset sampling rate by using frame blocking-windowing technique;
Krishnaswamy teaches dividing up the analysis of the speech into short time segments of ten to forty milliseconds. (Krishnaswamy, first three sentences [0069])
obtaining an effective voice segment from the plurality of voice segments, and using the effective voice segment as the audio sample.  
The examiner asserts that “effective voice segment” corresponds to the teaching of a high energy of audio signal (i.e., speech), while an ineffective segment (i.e., with no voice, no sound) would have low energy.
Krishnaswamy teaches “If the energy of any frame is higher than the threshold then it is considered as signal frame. If the energy is less than threshold then it is considered as silent period.” (Krishnaswamy, middle [0069])

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Read, in view of Arora, in view of Chung, in view of Krishnaswamy, and further in view of US 5,913,188 to Tzirkel-Hancock (hereinafter Tzirkel).
Regarding claim 9, Read, Arora, and Chung, teach,
The method according to claim 7,
Read, Arora, and Chung, do not teach,
However, Krishnaswamy teaches,
wherein the performing transformation processing on each of the audio samples to generate a voiceprint feature parameter corresponding to each voice data, includes:
performing Fourier transform processing on each audio sample to obtain a linear frequency spectrum corresponding to each frame of audio signal included in the each audio sample;
Krishnaswamy teaches that voice frames are based on energy in the frame. (Krishnaswamy, [0069]) Krishnaswamy in fig. 4 teaches framing is performed, followed by Discrete Fourier Transforms (DFT) 408. (Krishnaswamy, middle [0071])
Tzirkel teaches,
performing modulo processing on the linear frequency spectrum corresponding to each frame of audio signal to obtain an energy spectrum corresponding to the linear frequency spectrum;
Tzirkel teaches a linear spectrum being processed. (Tzirkel, col. 10, lines 27-31) Tzirkel then teaches the use of modulo processing. (Tzirkel, col. 12, line 58)
performing scale transformation processing on the energy spectrum corresponding to the linear frequency spectrum to obtain a transformed energy spectrum corresponding to the linear frequency spectrum;
The examiner interprets the Mel spaced filter which transforms the magnitude spectrum (“energy spectrum”) from the logarithmic to the linear scale as “performing scale transformation processing.” (Tzirkel, col. 10, lines 27 to 35)
performing cepstral analysis on the transformed energy spectrum to determine the voiceprint feature parameter corresponding to the voice data.  
Tzirkel teaches performing cepstral processing on the vocal information of the speech. (Krishnaswamy, col. 10, lines 51 to 55)
Similarly, Krishnaswamy teaches cepstral analysis. (Krishnaswamy, first sentence [0071])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Read, which teaches biometric matching using voice matching that is performed to authenticate a user using voice analysis,  with Krishnaswamy, which also teaches voice biometrics being used to authenticate a user (Krishnaswamy, title), and further teaches different methods of processing / pre-processing the speech and also the analysis of the speech including cepstral processing, with Tzirkel, which teaches the specifics of cepstral processing including the use of modulo processing and linear analysis on information from a Fourier transform that is output in a logarithmic format.  One of ordinary skill in the art would have been motivated to perform such an addition to provide Read and Krishnaswamy with the capability of performing a specific type of cepstral processing that linearized data from a Fourier transform, and utilizes modulo processing.   


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Read, in view of Arora, in view of Chung, and further in view of “The Math and the key-concept of the RSA Public-Key Cryptography” By Urban Avierfjard , April 13, 2013 (hereinafter Avierfjard).
Regarding claim 10, Read, Arora, and Chung teach,
The method according to claim 6, 
storing the public key locally, and transmitting the private key to the electronic device.  
Read teaches exchanging keys between a mobile device and a server. (Read, middle [0020] and Abstract) Arora teaches the use of public and private keys. (Arora, [0055])
Read, Arora, and Chung do not teach,
However, Avierfjard teaches,
wherein before the receiving to-be-verified data encrypted with a private key, transmitted by an electronic device, the method further includes:
- 45 -obtaining a first prime number and a second prime number that are selected in advance and are greater than a set threshold;
Avierfjard teaches “Choose two distinct prime numbers p and q. For security purposes, the integers p and q (“first prime number and a second prime number”) should be chosen at random, and should be of similar bit-length (“are greater than a set threshold”).” (Avierfjard, first paragraph page 3)
obtaining a first value via calculation according to the first prime number and the second prime number;
Avierfjard then teaches computing n (“first value”) using pq (i.e., n=pq). (Avierfjard, first paragraph page 3)
obtaining an Euler value via calculation according to the first value and Euler function;
The Euler value returns the number of integers that are coprime (i.e., has no common divisors, other than 1, with the input integer) with the input (“first value”) into the Euler function. The Euler function returns all of the numbers that are coprime. (See Avierfjard, first third of page 2) Other terms for coprime include: relatively prime and mutually prime. (see Coprime Wikipedia)
Avierfjard teaches “Compute φ(n) = (p − 1)(q − 1), where φ (n) is Euler’s totient function” which corresponds to “obtaining an Euler value via calculation according to the first value and Euler function.”  (Avierfjard, line 7, page 3)
obtaining a prime number that is coprime with the Euler value;
Avierfjard teaches “Choose an integer e (“a prime number”) such that 1 < e < φ (n) and gcd(e, φ(n)) = 1; i.e., e and φ(n) are coprime. (“prime number that is coprime with the Euler value”)” (Avierfjard, lines 8-9)
wherein the prime number is greater than 1 and less than the Euler value;
Avierfjard teaches “Choose an integer e such that 1 < e < φ (n) (“the prime number is greater than 1 and less than the Euler value”) and gcd(e, φ(n)) = 1; i.e., e and φ(n) are coprime.” (Avierfjard, lines 8-9)
obtaining a second value via calculation based on the prime number and the Euler value according to a complementary function;
Determine d (“second value”) as d ≡ e-1(mod φ (n)), i.e., d is the multiplicative inverse of e(mod φ (n)).  An alternative, PKCS 1 may be used. (Avierfjard, lines 13-26)
obtaining the public key via calculation based on the prime number and the first value;
Avierfjard teaches “The public key consists of the modulus n (“first value”) and the public (or encryption) exponent e (“prime number”).” (Avierfjard, lines 16-17)
obtaining the private key via calculation based on the first value and the second value;
Avierfjard teaches “The private key consists of the modulus n and the private (or decryption) exponent d, which must be kept secret..” (Avierfjard, lines 17-19)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Read, which teaches biometric matching using voice matching that is performed to authenticate a user using voice analysis,  with Chung, which also teaches voice biometrics being used to identify a user (Chung, [0068]) and then teaches using a private key to encrypt and a public key to decrypt, with Avierfjard, which teaches the particulars (i.e., low levels of detail) of generating public / private keys. One of ordinary skill in the art would have been motivated to perform such an addition to provide Read with the capability of generating a public and private key.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILLIAM AVERY whose telephone number is (571) 272-3942.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.W.A./

/HENRY TSANG/Primary Examiner, Art Unit 2495